Exhibit 99.1 FOR IMMEDIATE RELEASE October 17, 2012 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS 3RD QUARTER 2012 EARNINGS Earnings Summary (in thousands except per share data) 3Q 2012 2Q 2012 3Q 2011 9 Months 9 Months Net income $ Earnings per share $ Earnings per share - diluted $ Return on average assets % Return on average equity % Efficiency ratio % Tangible common equity % Dividends declared per share $ Book value per share $ Weighted average shares Weighted average shares - diluted Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the third quarter 2012 of $10.2 million, or $0.66 per basic share, compared to $10.7 million, or $0.70 per basic share, earned during the third quarter 2011 and $12.2 million, or $0.79 per basic share, earned during the second quarter 2012.Earnings for the nine months ended September 30, 2012 were $34.3 million, or $2.22 per basic share, a 18.6% increase from the $28.9 million, or $1.89 per basic share earned during the first nine months of 2011. 3rd Quarter 2012 Highlights v CTBI's basic earnings per share for the quarter decreased $0.04 per share from third quarter 2011 and $0.13 per share from second quarter 2012.Year-to-date basic earnings per share, however, increased $0.33 per share from prior year.The year-to-date increase in earnings was supported by increased noninterest income and decreased provision for loan loss and noninterest expense. v Net interest income for the quarter decreased slightly from prior year third quarter but increased $0.7 million from prior quarter as our net interest margin declined 15 basis points and increased 3 basis points, respectively, for those time periods.Year-to-date net interest income decreased $0.2 million as our net interest margin declined 20 basis points. v Nonperforming loans at $34.0 million decreased $3.5 million from September 30, 2011 and $1.3 million from June 30, 2012.Nonperforming assets at $89.6 million decreased $6.0 million from prior year and $1.6 million from prior quarter. v Net loan charge-offs for the quarter ended September 30, 2012 were $2.9 million, or 0.45% of average loans annualized, compared to $2.7 million, or 0.41%, experienced for the third quarter 2011 and prior quarter’s $2.5 million, or 0.39%.Year-to-date net charge-offs for the nine months ended September 30, 2012 were $6.5 million compared to $10.0 million for the nine months ended September 30, 2011. v Our loan loss provision for the quarter increased $0.4 million from prior year third quarter and $0.5 million from prior quarter.Our loan loss provision for the first nine months of 2012 was $3.7 million below the first nine months of 2011 as net charge-offs declined $3.5 million and loans declined $22.0 million. v Our loan loss reserve as a percentage of total loans outstanding remained at 1.30% from June 30, 2012 to September 30, 2012, a decrease from the 1.36% at September 30, 2011.Our reserve coverage (allowance for loan loss reserve to nonperforming loans) at September 30, 2012 was 97.5% compared to 93.3% at September 30, 2011 and 93.8% at June 30, 2012. v Noninterest income decreased 0.9% for the quarter ended September 30, 2012 compared to the same period in 2011 and 9.6% from prior quarter.However, noninterest income for the first nine months of 2012 has increased 5.4% as a result of increased gains on sales of loans, trust revenue, and loan related fees, as well as a $0.8 million net securities gain in the second quarter. v Noninterest expense for the quarter ended September 30, 2012 decreased slightly from prior year third quarter but increased 6.9% from prior quarter.Year-to-date noninterest expense decreased 4.8% from prior year as a result of decreases in FDIC insurance premiums, legal fees, other real estate owned expense, and repossession expense, partially offset by an increase in personnel expense. v Our loan portfolio decreased $22.0 million from prior year but increased $4.1 million during the quarter. v Our investment portfolio increased $157.6 million from prior year but decreased $8.0 million during the quarter. v Deposits, including repurchase agreements, increased $92.5 million from prior year but declined $12.2 million from prior quarter. v Our tangible common equity/tangible assets ratio remains strong at 9.22%. Net Interest Income Net interest income for the quarter decreased slightly from prior year but increased $0.7 million from prior quarter with average earning assets increasing 4.3% and 0.5% and our net interest margin declining 15 basis points and increasing 3 basis points for the same periods.The yield on average earning assets decreased 33 basis points from prior year third quarter and 6 basis points from prior quarter.Loans represented 75.4% of our average earning assets for the quarter ended September 30, 2012 compared to 79.7% for the quarter ended September 30, 2011 and 75.8% for the quarter ended June 30, 2012.The cost of interest bearing funds decreased 21 basis points from prior year third quarter and 10 basis points from prior quarter.Net interest income for the first nine months of 2012 decreased 0.2% as our net interest margin declined 20 basis points and average earning assets increased 5.0%.The increased cost of our Hoops CD product resulting from the University of Kentucky’s national championship win increased our cost of interest bearing funds and decreased our net interest margin by approximately 7 basis points during the second quarter and 6 basis points in the third quarter 2012.The fourth quarter 2012 impact is expected to be 2 basis points as the CDs begin to mature.The impact to the net interest margin for the year 2012 as a result of the rate increase is expected to be approximately 4 basis points. Noninterest Income Noninterest income decreased 0.9% for the quarter ended September 30, 2012 compared to the same period in 2011 and 9.6% from prior quarter.Noninterest income for the first nine months of 2012 has increased 5.4% as a result of increased gains on sales of loans, trust revenue, and loan related fees, partially offset by a decline in deposit service charges.Loan related fees were impacted by $0.5 million in adjustments to the fair value of our mortgage servicing rights for the first nine months of the year.Noninterest income was also impacted by a $0.8 million net securities gain in the second quarter 2012. Noninterest Expense Noninterest expense decreased slightly from prior year third quarter but increased 6.9% from prior quarter primarily due to an increase in the incentive compensation accrual and other real estate owned expense.Year-to-date noninterest expense decreased 4.8% from prior year as a result of decreases in FDIC insurance premiums, legal fees, other real estate owned expense, and repossession expense, partially offset by an increase in personnel expense. Balance Sheet Review CTBI’s total assets at $3.6 billion increased $84.9 million, or 2.4%, from September 30, 2011 and $5.8 million, or an annualized 0.6%, during the quarter.Loans outstanding at September 30, 2012 were $2.6 billion, decreasing $22.0 million, or 0.9%, from September 30, 2011, but increasing $4.1 million, or an annualized 0.6%, during the quarter.Loan growth during the quarter of $2.6 million in the commercial loan portfolio and $14.1 million in the residential loan portfolio was partially offset by a decline of $12.5 million in the consumer loan portfolio, primarily in our indirect auto lending area.CTBI's investment portfolio increased $157.6 million, or 33.9%, from September 30, 2011 but decreased $8.0 million, or an annualized 5.1%, during the quarter.Deposits, including repurchase agreements, at $3.1 billion increased $92.5 million, or 3.0%, from September 30, 2011 but decreased $12.2 million, or an annualized 1.5%, from prior quarter. Shareholders’ equity at September 30, 2012 was $396.1 million compared to $361.3 million at September 30, 2011 and $387.3 million at June 30, 2012.CTBI's annualized dividend yield to shareholders as of September 30, 2012 was 3.55%. Asset Quality CTBI's total nonperforming loans were $34.0 million at September 30, 2012, a 9.3% decrease from the $37.5 million at September 30, 2011 and a 3.6% decrease from the $35.3 million at June 30, 2012.The decrease for the quarter included a $2.4 million decrease in nonaccrual loans partially offset by a $1.1 million increase in the 90+ days past due category.Loans 30-89 days past due at $21.5 million is a decline of $4.6 million from September 30, 2011 but a $4.5 million increase from prior quarter.Our loan portfolio management processes focus on the immediate identification, management, and resolution of problem loans to maximize recovery and minimize loss.Impaired loans, loans not expected to meet contractual principal and interest payments other than insignificant delays, at September 30, 2012 totaled $60.9 million, compared to $56.0 million at September 30, 2011 and $64.4 million at June 30, 2012. Our level of foreclosed properties at $55.6 million at September 30, 2012 was a decrease from $58.0 million at September 30, 2011 and $55.9 million at June 30, 2012.Sales of foreclosed properties for the nine months ended September 30, 2012 totaled $11.0 million while new foreclosed properties totaled $10.7 million.At September 30, 2012, the book value of properties under contracts to sell was $7.3 million; however, the closings had not occurred at quarter-end. Net loan charge-offs for the quarter were $2.9 million, or 0.45% of average loans annualized, compared to prior year third quarter's $2.7 million, or 0.41%, and prior quarter’s $2.5 million, or 0.39%.Of the total net charge-offs for the quarter, $1.7 million were in commercial loans, $0.5 million were in indirect auto loans, and $0.4 million were in residential real estate mortgage loans.Allocations to loan loss reserves were $2.9 million for the quarter ended September 30, 2012 compared to $2.5 million for the quarter ended September 30, 2011 and $2.4 million for the quarter ended June 30, 2012.Year-to-date net charge-offs of $6.5 million, or 0.34% of average loans annualized, was a $3.5 million decrease from the $10.0 million, 0.52% of average loans annualized, for the nine months ended September 30, 2011.Our loan loss reserve as a percentage of total loans outstanding was 1.30% at September 30, 2012 and June 30, 2012 compared to 1.36% at September 30, 2011.Our reserve coverage was 97.5% at September 30, 2012. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "may increase," "may fluctuate," and similar expressions or future or conditional verbs such as "will," "should," "would," and "could." These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, the performance of coal and coal related industries, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, of changes in laws and regulations on competition and of demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of an FFIEC policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. Community Trust Bancorp, Inc., with assets of $3.6 billion, is headquartered in Pikeville, Kentucky and has 71 banking locations across eastern, northeastern, central, and south central Kentucky, six banking locations in southern West Virginia, four banking locations in northeastern Tennessee, four trust offices across Kentucky, and one trust office in Tennessee. Additional information follows. Community Trust Bancorp, Inc. Financial Summary (Unaudited) September 30, 2012 (in thousands except per share data and # of employees) Three Three Three Nine Nine Months Months Months Months Months Ended Ended Ended Ended Ended September 30, 2012 June 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Interest income $ Interest expense Net interest income Loan loss provision Gains on sales of loans Deposit service charges Trust revenue Loan related fees Securities gains - - - Other noninterest income Total noninterest income Personnel expense Occupancy and equipment FDIC insurance premiums Amortization of core deposit intangible 53 54 53 Other noninterest expense Total noninterest expense Net income before taxes Income taxes Net income $ Memo: TEQ interest income $ Average shares outstanding Diluted average shares outstanding Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Average balances: Loans $ Earning assets Total assets Deposits Interest bearing liabilities Shareholders' equity Performance ratios: Return on average assets % Return on average equity % Yield on average earning assets (tax equivalent) % Cost of interest bearing funds (tax equivalent) % Net interest margin (tax equivalent) % Efficiency ratio (tax equivalent) % Loan charge-offs $ Recoveries ) Net charge-offs $ Market Price: High $ Low Close Community Trust Bancorp, Inc. Financial Summary (Unaudited) September 30, 2012 (in thousands except per share data and # of employees) As of As of As of September 30, 2012 June 30, 2012 September 30, 2011 Assets: Loans $ $ $ Loan loss reserve ) ) ) Net loans Loans held for sale Securities AFS Securities HTM Other equity investments Other earning assets Cash and due from banks Premises and equipment Goodwill and core deposit intangible Other assets Total Assets $ $ $ Liabilities and Equity: NOW accounts $ $ $ Savings deposits CD's >$100,000 Other time deposits Total interest bearing deposits Noninterest bearing deposits Total deposits Repurchase agreements Other interest bearing liabilities Noninterest bearing liabilities Total liabilities Shareholders' equity Total Liabilities and Equity $ $ $ Ending shares outstanding Memo: Market value of HTM securities $ $ $ 30 - 89 days past due loans $ $ $ 90 days past due loans Nonaccrual loans Restructured loans (excluding 90 days past due and nonaccrual) Foreclosed properties Other repossessed assets 25 34 58 Tier 1 leverage ratio % % % Tier 1 risk based ratio % % % Total risk based ratio % % % Tangible equity to tangible assets ratio % % % FTE employees Community Trust Bancorp, Inc. Financial Summary (Unaudited) September 30, 2012 (in thousands except per share data and # of employees) Community Trust Bancorp, Inc. reported earnings for the three and nine months ending September 30, 2012 and 2011 as follows: Three Months Ended Nine Months Ended September 30 September 30 Net income $ Basic earnings per share $ Diluted earnings per share $ Average shares outstanding Total assets (end of period) $ $ Return on average equity % Return on average assets % Provision for loan losses $ Gains on sales of loans $ $ $ $
